(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Vista la moción que antecede con la asistencia de ambas partes; examinado el alegato del apelante; no apareciendo que la apelación sea enteramente frívola, ni que el escrito de apelación fuese radicado, fuera de tiempo; y habiendo los apelantes radicado su transcripción de autos antes de presentarse la moción sobre desestimación, no ha lugar la desestimación solicitada.
Los siguientes casos fueron también desestimados por no haberse-radicado la transcripción de autos 'dentro del término:
Nos. 5938, 5885, 6085, 6105, 6090, 6133.